UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7597


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRENCE CUNNINGHAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:11-cv-00470-GCM; 3:99-cr-00058-FDW-1)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terrence Cunningham, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terrence       Cunningham       seeks      to     appeal        the     district

court’s     order    dismissing      as    untimely      his     28    U.S.C.A.       §     2255

(West Supp. 2011) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.        § 2253(c)(1)(B)         (2006).              A     certificate            of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies       this        standard       by        demonstrating          that

reasonable     jurists       would        find    that       the      district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief     on    procedural          grounds,        the       prisoner         must

demonstrate     both     that   the       dispositive         procedural           ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We   have   independently       reviewed         the    record       and    conclude        that

Cunningham has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                  We

dispense     with     oral    argument       because         the      facts    and        legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3